DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, second-fourth paragraphs, filed August 27, 2022, with respect to claims 1-5 and 13-20 have been fully considered and are persuasive.  The rejection of claims 1-5 and 13-20 has been withdrawn. 
With respect to claims 22-27, it should be noted that the Office Action mailed June 1, 2022 clearly indicated that claims 7, 9-11, 14, 15, 17 and 19-21 “would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims” {emphasis added}.  It should be noted that newly presented claims 22 and 25 include all the limitations of the base claim, but fail to incorporate all of the limitations of the intervening claims.
Therefore, after further consideration, a new ground of rejection is made in view of Wei et al (U.S. Patent Publication 2020/0200998) and Hsieh et al (U.S. Patent Publication 2012/0170142).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al (U.S. Patent Publication 2020/0200998).
With regard to independent claim 22, Wei et al teaches a wide-angle lens assembly comprising: a first lens group (Figure 1, element L1) with negative refractive power (page 1, paragraph [0007], line 3); a second lens group (Figure 1, element L2) with negative refractive power (page 1, paragraph [0007], line 5); a third lens group (Figure 1, element L3) with positive refractive power (page 1, paragraph [0007], lines 6-7); a fourth lens group (Figure 1, elements L4 and L5) with positive refractive power page 3, Table 1-1 data); and a fifth lens group (Figure 1, element L6) with positive refractive power (page 1, paragraph [0007], lines 13-14); wherein the first lens group comprises a first lens (Figure 1, element L1), the second lens group comprises a second lens (Figure 1, element L2), the third lens group comprises a third lens (Figure 1, element L3), the fourth lens group comprises a sixth lens (Figure 1, element L5); wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis (Figure 1), wherein the sixth lens comprises a concave surface facing the image side (Figure 1, element L5, surface S10 and page 4, Table 1-1-continued, Curvature radius data for S10), satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8 (page 3, Table 1-1 data), as defined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (U.S. Patent Publication 2012/0170142).
With regard to independent claim 25, Hsieh et al teaches a wide-angle lens assembly comprising: a first lens group (Figure 1A, element 110) with negative refractive power (page 4, paragraph [0057]); a second lens group (Figure 1A, element 120) with negative refractive power (page 4, paragraph [0058]); a third lens group (Figure 1A, element 130) with positive refractive power (page 4, paragraph [00597]); a fourth lens group (Figure 1A, element 140) with positive refractive power (page 4, paragraph [0060]); and a fifth lens group (Figure 1A, elements 150 and 160) with positive refractive power (Figure 8, Table 8, data for f and f45); wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis, wherein the second lens comprises a convex surface facing the object side, the prior art fails to teach such a wide-angle lens simultaneously satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8, as defined.

Allowable Subject Matter
Claims 1-5 and 13-20 are allowed.
Claims 23, 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With respect to independent claim 1, although the prior art teaches a wide-angle lens assembly comprising: a first lens group with negative refractive power; a second lens group with negative refractive power; a third lens group with positive refractive power; a fourth lens group with positive refractive power; and a fifth lens group with positive refractive power; wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis, the prior art fails to teach such a wide-angle lens simultaneously satisfying the conditional expressions: 0.5 < |fLG4/fLG5| < 1.8; TTL/f < 11; 19 < TTL/T1 < 24; and -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined.
With regard to dependent claims 2-5 and 13-20, claims 2-5 and 13-20 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 23 and 24, although the prior art teaches a wide-angle lens assembly comprising: a first lens group with negative refractive power; a second lens group with negative refractive power; a third lens group with positive refractive power; a fourth lens group with positive refractive power; and a fifth lens group with positive refractive power; wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens, the fourth lens group comprises a sixth lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis, wherein the sixth lens comprises a concave surface facing the image side, satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8, as defined, the prior art fails to teach such a wide-angle lens simultaneously satisfying the conditional expressions: TTL/f < 11; 19 < TTL/T1 < 24; and -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined and claimed in dependent claim 23; or 1 < |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6; 2.5 < |fLG3/f| < 3.8; BFL/TTL > 0.22; 0.5 < |Vd1/Vd2| < 1.1; and 21.6 < |Vd2/Nd2| < 47.3, as defined and claimed in dependent claim 24.
With regard to dependent claims 26 and 27, although the prior art teaches a wide-angle lens assembly comprising: a first lens group with negative refractive power; a second lens group with negative refractive power; a third lens group with positive refractive power; a fourth lens group with positive refractive power; and a fifth lens group with positive refractive power; wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis, wherein the second lens comprises a convex surface facing the object side, the prior art fails to teach such a wide-angle lens satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8, as defined, the prior art fails to teach such a wide-angle lens simultaneously satisfying the conditional expressions: TTL/f < 11; 19 < TTL/T1 < 24; and -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined and claimed in dependent claim 26; or 1 < |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6; 2.5 < |fLG3/f| < 3.8; BFL/TTL > 0.22; 0.5 < |Vd1/Vd2| < 1.1; and 21.6 < |Vd2/Nd2| < 47.3, as defined and claimed in dependent claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
22 September 2022